Citation Nr: 1415986	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic diarrhea with malabsorption and anemia.  

2.  Entitlement to an initial compensable rating for tension headaches.

3.  Entitlement to an effective date earlier than July 20, 2010 for the grant of service connection for tension headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Central Office hearing in Washington, DC, before the undersigned in January 2014.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT


1.  The Veteran's chronic diarrhea with malabsorption and anemia has been manifested by severe symptoms with numerous attacks a year; pronounced symptoms have not been shown. 

2.  Prior to November 21, 2011, the Veteran's tension headaches manifested in characteristic prostrating attacks occurring on an average once a month over the last several months; the Veteran's migraine headaches did not manifest in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  
3.  From November 21, 2011, forward, the Veteran's tension headaches manifested in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  The Veteran's formal claim for entitlement to service connection for headaches was received on August 17, 2005.  Service connection for headaches was denied by the RO on August 21, 2006; a timely notice of disagreement (NOD) was not filed.

5.  The Veteran's claim to reopen the claim of service connection for headaches was received on April 14, 2008.  Service connection for tension headaches (previously claimed as headaches) was denied by the RO on January 9, 2009 because the evidence submitted was not new and material.  The Veteran filed a timely NOD.  However, the Veteran's Substantive Appeal, in the form of a VA Form 9, was not received until July 20, 2010. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but no higher, for chronic diarrhea with malabsorption and anemia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7323 (2013).

2.   Prior to November 21, 2011, the criteria for a rating in excess of 30 percent, but no higher, for service-connected tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8100 (2013).

3.  From November 21, 2011, forward, the criteria for a rating of 50 percent, but no higher, for service-connected tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8100 (2013).

4.  The criteria for entitlement to an effective date earlier than July 20, 2010 for the grant of service connection for tension headaches have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102 , 3.151, 3.155, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Chronic Diarrhea with Malabsorption and Anemia

The Veteran seeks an initial rating in excess of 30 percent for service-connected chronic diarrhea with malabsorption and anemia.  

At the outset, the Board notes that the Veteran's chronic diarrhea with malabsorption and anemia was awarded the maximum rating under DC 7319, which provides the rating criteria for irritable bowel syndrome.  See 38 C.F.R. § 4.114.  For this reason, the Veteran testified that she is seeking a higher rating under DC 7323 for ulcerative colitis because she has been diagnosed with irritable bowel disease, rather than irritable bowel syndrome.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, VA treatment records show the Veteran has a history of collagenous and ulcerative colitis.  Moreover, the record not only shows the Veteran's symptoms of chronic diarrhea, but the Veteran has also asserted that she has difficulty maintaining her weight.  As such, DC 7323 will be considered.  

Under DC 7323, a 30 percent evaluation is assigned for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, and with the health only fair during remissions.  A 100 percent evaluation is assigned for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with some serious complication as liver abscess.  See id.
The Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress, or pain, anemia and disturbances in nutrition.  Thus, certain coexisting diseases of the digestive system do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

The Veteran's medical records from VA from approximately 2002 through 2013, provided on a disc, show regular treatment for digestive conditions.  Specifically, an initial consultation in 2005 showed chronic diarrhea, mid-epigastric abdominal pain, and numerous life stressors.  Colon biopsies also showed colitis.  The Veteran was treated with Pepto Bismol and diet modification, but symptoms persisted.  Records from September 2010 show the Veteran was experiencing 6 loose bowel movements a day, an improvement over her previous experience of 20 or more loose bowels.  A December 2012 record shows the Veteran reported 10 to 12 bowel movements daily with intermittent explosive diarrhea.  She also reported a cycle of vomiting followed by diarrhea.     

With regard to the Veteran's weight, VA records show her weight ranged from approximately 134 pounds to 141 pounds.  The Veteran periodically denied weight loss, and a March 2010 record noted the Veteran's weight had been stable "over the past two years."  However, an October 2013 treatment record noted past episodic weight loss.  At that time, the Veteran clarified that she refrained from eating fat-rich foods to prevent diarrhea and manage her weight.  

The Veteran's VA treatment records also note an initial evaluation for iron deficiency anemia in June 2009.  She was provided IV iron, and her symptoms were described as "improved" in January 2010 and December 2011.  After her hysterectomy in 2011, the condition was described as "resolved."

The Veteran also underwent a VA examination in April 2010.  At that time, she reported about 5 bowel movements daily with associated abdominal cramping.  The examiner indicated the etiology of the Veteran's abdominal cramping included colitis, postoperative scarring, and physical symptoms of stress and anxiety.  The examiner ultimately diagnosed chronic dyspepsia but found no evidence of gastroesophageal reflux disease (GERD).  

In a July 2010 letter, "Dr. R.S." of the Central Texas Veterans Health Care System disagreed with the findings of the April 2010 VA examination, stating there was findings of hiatal hernia/GERD.  

Next, a November 2011 Disability Benefits Questionnaire (DBQ) for intestinal conditions diagnosed irritable bowel syndrome, collagenous colitis,  fatty malabsorption, and chronic anemia.  The Veteran reported diarrhea with approximately 8 to 10 bowel movements daily.  The examiner concluded the Veteran had 7 or more exacerbations of her intestinal condition in the past 12 months.  However, the examiner did not find weight loss attributable to the Veteran's intestinal condition, noting her current weight was 138 pounds with a baseline weight of 135 pounds.  Furthermore, the examiner found the Veteran did not have malnutrition or serious complications attributable to her intestinal condition.  

In January 2014, the Veteran testified that she experiences frequent, painful bowel movements.  She described lying down on the floor and closing her office door to allow the pain to dissipate.  She also reported wearing pads due to frequent bowel movements.  She indicated that her hair has turned white due to her malabsorption issues.  

In discussing her weight, the Veteran indicated that she has struggled with maintaining her weight in the past, but taking steroids has helped to keep her weight stable.  However, she indicated that difficulty absorbing food has led to dehydration and the need to seek hospitalization in order to receive IV fluids. 

Finally, the Veteran submitted medical articles discussing inflammatory bowel disease and collagenous colitis.  

After reviewing the evidence, the Board finds that the Veteran's chronic diarrhea with malabsorption and anemia warrants a rating of 60 percent, but no higher, under DC 7323. 

Although the November 2011 DBQ did not identify malnutrition or serious complications attributable to the Veteran's intestinal issues, the record shows the Veteran's condition was severe in that it manifested in numerous attacks a year with health only fair during remissions.  However, the evidence does not show pronounced symptoms resulting in marked malnutrition, anemia, and general debility , or with serious complication as liver abscess. 

The November 2011 examiner concluded the Veteran had 7 or more exacerbations of her intestinal condition in the past 12 months.  The Veteran herself also reported symptoms such as chronic diarrhea, severe abdominal distress, vomiting, and nausea.  Moreover, the record clearly shows a history of frequent bowel movements.  Specifically, in the period of appeal, the Veteran reported between 5 and 12 bowel movements daily, which she repeatedly described as improvement of her condition due to medication.  However, the record does not show serious complications, such as liver abscess, nor has general debility been demonstrated.  In short, while the Veteran has a history of anemia and severe intestinal symptoms, she has maintained a stable weight and the frequency of her bowel movements have decreased.  

Consequently, a rating of 60 percent, but no higher, is warranted for the Veteran's service-connected chronic diarrhea with malabsorption and anemia.  There is no basis for staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's digestive disability.  See Schafrath, 1 Vet. App. at 595.  While the Board recognizes that Dr. R.S. indicated that some evidence of GERD was present in the April 2010 examination, the Veteran's symptoms are already addressed in the criteria for ulcerative colitis, to include anemia, vomiting, and weight loss.  

Tension Headaches

The Veteran seeks an initial compensable rating for her tension headaches, which have been rated under DC 8100, with an effective date of July 20, 2010.  38 C.F.R. § 4.124a. 

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  Finally, a noncompensable evaluation is warranted for migraine headaches with less frequent attacks.  See id.

The rating criteria do not define "prostrating" as used in DC 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."
To begin, the evidence of record includes a disc with the Veteran's VA treatment records from approximately 2002 through 2013, which contain treatment for headaches.  Specifically, a May 2013 record referenced the Veteran's report of daily headaches for years, which was again referenced in an October 2013 notation.  The Veteran also reported dizziness and blurred vision.  

In addition, the July 2010 letter from Dr. R.S related the Veteran's tension headaches to her posttraumatic stress disorder (PTSD) and described her treatment for headaches as including muscle relaxers, a tens unit, home traction unit, and stress reduction. 

In a July 2008 letter, the Veteran stated that she used home traction and a tens unit to manage her headaches, but her symptoms persisted.  The Veteran reported exacerbations of her conditions "1-2 times per month with complete inability to perform ADLs approx 3 times per year."

A January 2010 letter from treating VA physician "Dr. S.M." diagnosed the Veteran with chronic tension headaches.  

At a November 2011 VA examination, the examiner indicated the Veteran had been diagnosed with migraines in 1990.  Symptoms included constant head pain, sensitivity to light, and blurred vision.  The examiner found the Veteran had prostrating attacks of non-migraine headaches more frequently than once per month and further affirmed the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner reviewed the Veteran's claims file and indicated that there was no objective evidence to show the Veteran missed work due to headaches, but the examiner did note the Veteran's report that she missed approximately 140 to 160 hours of work annually because of her headaches and that she was asked to medically retire and refused. 

In March 2011, the Veteran underwent another VA examination to assess her headaches.  The Veteran again reported daily headaches, indicating that the symptoms worsened by two o'clock in the afternoon.  The Veteran reported occasional blurred vision and the need to rest to manage symptoms.  The effect on the Veteran's occupation was described as increased tardiness, increased absenteeism, and decreased concentration.  

In a March 2013 statement, the Veteran reported daily of increasing severity throughout the day.  She reported "1-2 headaches weekly that knock [her] down" by impeding her ability to process information and causing severe pain and vision problems.  

In January 2014, the Veteran testified at a Central Office hearing, affirming her symptoms of pain and blurred vision associated with tension headaches.  She also reported falling down on occasions where she is weak from headaches.  Moreover, the Veteran indicated that she often does not get out of bed on Saturdays because of her symptoms.  In terms of an occupational impact, the Veteran stated she is often late for work and that she typically skips lunch in order to nap as a means of managing her headaches.  She also stated that she often leaves early from work, around two o'clock in the afternoon, because of her headaches.  Finally, she reported missing full days of work because of dizziness and blurred vision that limits her ability to drive.

After a review of the evidence, the Board finds that prior to November 21, 2011,
the Veteran's headaches were manifested by characteristic prostrating attacks averaging one in two months over the last several months.  The Veteran's  headaches did not manifest in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Indeed, the Veteran herself indicated in a July 2008 letter that her headaches prevented her from completing activities of daily living only three times per year.    

From November 21, 2011, forward, the record shows the Veteran's headaches manifested in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  At the November 21, 2011 examination, the examiner indicated the Veteran had very frequent prostrating and prolonged attacks.  Such attacks occurred more frequently than once a month.  Moreover, in statements and testimony submitted after November 21, 2011, the Veteran reported prostrating attacks.  In this regard, the Board notes that the Veteran is competent to describe the symptoms of her headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, in a March 2013 statement, she indicated she had one or two headaches a week that interrupted her ability to process information and caused severe pain and vision disturbances.  The Veteran also testified that she has to nap at work to manage her headaches and that she often arrives late, leaves work early, or misses full days of work because of her headaches.  Moreover, she has reported falling down from weakness and being unable to drive due to severe blurred vision.

Consequently, a rating of 30 percent, but no higher, is warranted for the Veteran's service-connected tension headaches prior to November 21, 2011.  From November 21, 2011, forward, the maximum 50 percent rating under DC 8100 is warranted.  There is no basis for further staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 57.  Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's tension headaches.  See Schafrath, 1 Vet. App. at 595.

Additional Considerations

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is still employed.  In addition, during the hearing, she did not indicate that the service-connected disabilities prevented her from being able to work.  As such, the Board finds that Rice is inapplicable in this case.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for either the Veteran's service-connected chronic diarrhea with malabsorption and anemia or tension headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe her disability levels and relevant symptomatology.  

Specifically, DC 7323 contemplates the level of severity of the Veteran's symptoms and addresses the Veteran's report of anemia and chronic diarrhea as they relate to malnutrition.  With regard to the Veteran's headaches, the Veteran's complaints of regular headaches manifesting with sensitivity to light, blurred vision, weakness, and pain are contemplated by the rating criteria of DC 8100, which specifically evaluates prostrating attacks of migraine headaches based on frequency and economic inadaptability.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted as to the issues on appeal. 



Effective Date for Tension Headaches

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.151 (2013).  A communication of an intent to apply for VA benefits, and identifying the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, VA is to provide the claimant an application form.  If the completed application form is received within one year after it was sent to the claimant, the claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

On August 17, 2005, the RO received the Veteran's Application for Compensation and/or Pension Benefits, via a VA Form 21-526, for which she requested service connection for, among other conditions, headaches.  In August 2006, the RO denied the Veteran's claim for service connection for headaches, and a timely NOD was not filed; therefore, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

On April 14, 2008, the RO received correspondence from the Veteran in which she indicated, in pertinent part, that she wanted to reopen her claim for service connection for headaches.  The Veteran's claim was denied on January 9, 2009.  A timely NOD was filed in February 2009, and a Statement of the Case (SOC) was mailed on April 15, 2010.  The Veteran's Substantive Appeal was received on July 20, 2010.  Subsequently, the Veteran was sent a letter in July 2010 explaining that her Substantive Appeal was untimely, and she was instructed as to beginning a new claim by submitting new and material evidence.  The Veteran was then awarded service connection for tension headaches in January 2011 with an effective date of July 2010, with the Substantive Appeal being interpreted as a new claim for such benefits. 

A Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202  (2013).  Except in the case of simultaneously contested claims (which this is not), a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105(a), (b)(1)  (West 2002); 38 C.F.R. § 20.302 (2013).  Generally, a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 C.F.R. § 20.1103 (2013). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension, however, must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303 (2013).  

As noted above, the Veteran's Substantive Appeal was received on July 20, 2010.  The date of receipt is therefore more than 60 days after the SOC was mailed to the Veteran on April 15, 2010 and not within the remainder of the one-year period from the January 9, 2009 mailing of the notification of the determination being appealed.  No extension was requested, and the Board concludes that the Substantive Appeal was untimely.  Therefore, the January 2009 rating decision is final, and the July 2010 Substantive Appeal was properly interpreted as a new claim for service connection for tension headaches.  

Since the date of receipt for the claim for entitlement to service connection is July 20, 2010, which is later than the earliest date that can be construed as the date entitlement arose, the Board finds that the currently assigned effective date of July 20, 2010 is properly assigned for the grant of the reopened claim for service connection for tension headaches.  See 38 C.F.R. § 3.400(r).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by July 2010 and November 2010 letters to the Veteran, which included discussion of new and material evidence in relation to the Veteran's claim for service connection for headaches.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, medical articles, statements in support of the claim by the Veteran and her representative, and several VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in January 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

A rating of 60 percent, but no higher, for the Veteran's chronic diarrhea with malabsorption and anemia is granted, subject to the regulations governing the award of monetary benefits.  

Prior to November 21, 2011, a rating of 30 percent, but no higher, for the Veteran's tension headaches is granted, subject to the regulations governing the award of monetary benefits.  

From November 21, 2011, forward, a rating of 50 percent, but no higher, for the Veteran's tension headaches is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to an effective date earlier than July 20, 2010 for the grant of service connection for tension headaches is denied. 



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


